Title: To Alexander Hamilton from Mahlon Ford, 20 September 1799
From: Ford, Mahlon
To: Hamilton, Alexander


          
            Sir,
            Elizabeth Town Sept 20th. 1799—
          
          I see in the Tren Town Newspaper, that the Secretary of War orders the Officers of the first Regt. of Artillrs & Engrs. to make Report to you, of the reason of their absence from their Commands. I should have ere this have been with mine but since I have received Genl. Pinckney’s Letter informing me where I should be stationed, I have been very unwell with the Disentary, but am so well that in a few day I expect to take up my March for Norfolk.
          I am Sir Your Obedt Sevt
          
            Mahlon Ford Major
            Artillrs & Engrs.
          
          Major Gen. A Hamilton
        